ATTORNEY GRIEVANCE COMMISSION                                     ~56

                                                                              IN   'I‘HE
        OF MARYLAND                                                           COURT OF APPEALS
                                                                   *
                                                                              OF MARYLAND
                    Petitioner,
                                                                   *
                                                                              Misc. Docket             72
                                                                                                AG N0. A_v
M
                                                                   *
                                                                              September Term, 201          7

JAYME LYNN LEVY                                                   *



                    Respondent.                                   *



                                                            ORDER
          "i‘his   matter   came before    the Court 0n the Joint Petition 0f the Attorney Grievance


Commission 0f Maryland and Respondent, Jayme Lynn Levy,                                    to disbar the    Respondent

from the practice of law for violations of Rules                   1.]. 1.2. 1.3, 1.4, 8.1(3)          and 8.4(a)-(d) of

the Maryland Lawyers’ Rules ofProfessional Conduct.                            The Court having considered          the


Petition,   and the record herein,        it   is this   W
                                                         26th   day of             April           §   201 8;


          ORDERED,          that the   Respondent, Jayme Lynn Levy, be disbarred from th€ practice


of law    in the State      ofMaryland, effective         sixty (60) days       from the date     oi‘this Order;    and

it is   funher


          ORDERED, that, sixty           (60) days from the date 0f this Order, the Clerk 0fthis Court


shall strike the     name ofjayme Lynn Levy from                  the register 0f attorneys in the Court and


certify that fact to the trustees        Ofthe Client Protection Fund ofthe Bar ofMaryiand and                       all



Clerks ofall judicial tribunals in this State in accordance with Maryland Rule 19-762(b).



                                                                        /s/ Clayton Greene Jr.
                                                                  Senior Judge